Name: 87/494/EEC: Commission Decision of 18 September 1987 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain textile products originating in certain third countries which have been put into free circulation in the Community (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: leather and textile industries;  Europe;  cooperation policy
 Date Published: 1987-10-06

 Avis juridique important|31987D049487/494/EEC: Commission Decision of 18 September 1987 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain textile products originating in certain third countries which have been put into free circulation in the Community (Only the Spanish text is authentic) Official Journal L 283 , 06/10/1987 P. 0015 - 0016*****COMMISSION DECISION of 18 September 1987 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain textile products originating in certain third countries which have been put into free circulation in the Community (Only the Spanish text is authentic) (87/494/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports of certain products originating in third countries and put into free circulation in another Member State; Whereas, on 13 August 1987, request was made under Article 2 of Decison 80/47/EEC by the Spanish Government to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of certain textile products originating in certain third countries and in free circulation in the other Member States; Whereas the information given by the Spanish authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decision 80/47/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications have been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, the Kingdom of Spain should be authorized to make these imports subject to intra-Community surveillance until 31 December 1988, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is authorized to introduce, until 31 December 1988, and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 18 September 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. ANNEX Textile products for which categories have been established 1.2 // // // Category // Country of origin // // // 2 // China, Chzechoslovakia, India, South Korea // 3 // China, South Korea // 2 and 3 // Thailand // 5 // South Korea // 7 // Hong Kong, South Korea // 13 // South Korea // 15 // Taiwan // //